DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (WO2017/034332A1, previously cited and applied).
Regarding claim 1, Jin discloses a refrigerator comprising: 
a cabinet having a storage space therein (see figure 1); 
a door (100) configured to open and close at least a portion of the storage space (see figures 1-2), the door including: 
a recess (see figure 13) that is recessed from a top surface portion of the door (100; see figure 13) and a door cover (465) that covers the recess (see figure 13); 
a microphone module (510) disposed in the recess and configured to receive a voice command from a user (see figures 10-11 and 13); and 
a controller (700) configured to control an operation of the refrigerator (10) based on the voice command received at the microphone module (510; see figures 10-11 and 13), 
wherein the door cover (465; see figure 13) defines: 
a microphone-module mount (the rib 467 and the cut off portion which corresponds to the support member 560; see figure 13) to which the microphone module (510) is accommodated in the microphone-module mount (the rib 467 and front portion of the cover which matches the support members 560; Jin discloses the rib 467 is used to fix the support member 560; see lines 5-6 counting from the bottom of page 21; see figures 13-14), and 
a voice input hole (the cut off portion which corresponds to the support member 560) at the microphone-module mount (the rib 467 and front portion of the cover which matches the support members 560) and the voice input hole (the cut off portion which corresponds to the support member 560) being configured to transmit a sound of the voice command from an outside of the door cover (465) to the microphone-module (510; see figures 10-11 and 13-14).
Regarding claim 20, Jin discloses a refrigerator comprising: 
a cabinet having a storage space therein (see figure 1); 
a door (100) configured to open and close at least a portion of the storage space (see figures 1-2), the door including (i) a cap decoration (460) that is mounted on a top surface portion of the door (100) and defines a recess (see figure 13) and (ii) a door cover (465) that covers the recess (see figure 13); 
a microphone module (510) disposed in the recess (see figure 13) and configured to receive a voice command from a user (the microphone is capable to perform the claimed function; see figure 13); and 
a controller (700) configured to control an operation of the refrigerator based on the voice command input to the microphone module (510; see figures 10 and 13-14), 
wherein the door cover (465) defines: 
a microphone-module mount (the rib 467 and the cut off portion which corresponds to the support member 560; see figure 13) to which the microphone module (510) is mounted on the microphone module mount (the rib 467 and the cut off portion which corresponds to the support member 560; see figure 13), and 
a voice input hole (the cut off portion which corresponds to the support member 560) at an inclined surface of the microphone-module mount (the rib 467 and the cut off portion which corresponds to the support member 560; see figure 13) and configured to transmit a sound of the voice command from an outside of the door cover (465) to the microphone module (510; see figures 10-11 and 13-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of He et al. (CN205403317U).
Regarding claim 14, Jin fails to disclose the voice input hole includes a plurality of voice input holes that are spaced apart from each other, wherein the microphone module includes a plurality of microphone elements corresponding to the plurality of voice input holes.  
He teaches a refrigerator comprising a microphone module includes a plurality of microphone elements (34).
It would have been obvious to one having ordinary skill in the art at the time before the claimed invention to have modified the refrigerator of Jin to incorporate the claimed plurality of microphone elements as taught by He in order to increase voice input detection. Upon the modification, it would also have been obvious to one having ordinary skill in the art that the voice input hole includes a plurality of voice input holes based on duplication of parts (see MPEP 2144.04 section VI-B) such that the plurality of microphone elements individually matches the plurality of voice input holes for clear voice detection. 
Regarding claim 15, Jin fails to disclose the refrigerator further comprises: a speaker module accommodated in the recess and configured to audibly output a refrigerator operation status and information; a speaker-module receiving portion recessed in the door cover at a position of the door cover corresponding to the speaker module, wherein the speaker module is accommodated in the speaker-module receiving portion; a sound output hole defined in the speaker-module receiving portion, wherein a sound output unit of the speaker module is in communication with the sound output hole; and a speaker-module cover that covers the sound output hole.
He teaches the refrigerator comprises: a speaker module (35) accommodated in a recess and configured to audibly output a refrigerator operation status and information (see figure 1-4); 
a speaker-module receiving portion (the portion which receives the speakers 35) recessed in the door cover (2) at a position of the door cover corresponding to the speaker module (35; see figures 1-4), wherein the speaker module (35) is accommodated in the speaker-module receiving portion (see figures 1-4); 
a sound output hole (111) defined in the speaker-module receiving portion (the portion which receives the speakers 35), wherein a sound output unit of the speaker module (35) is in communication with the sound output hole (111; see figures 1-4); and 
a speaker-module cover (the door portion which covers the sound holes 111) that covers the sound output hole (111; see figure 4).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the refrigerator of Jin to incorporate the claimed speaker, receiving portion, sound output hole and speaker-module cover as taught by He in order to provide sound message to user about operation status of the refrigerator. 




Allowable Subject Matter
Claims 2-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowable subject matter:
The prior art of record fails to disclose the claimed detail structure of the door cover and the voice input hole is defined at the inclined portion as required in claim 4 and the claimed structure relationship between the speaker module cover and the speaker module receiving portion as required in claim 16. Therefore, claims 4-13 and 16-19 are currently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments on the Remarks filed on 07/13/2022 have been fully considered but they are not persuasive.
Applicant argues in paragraph 2 of page 10 with respect to claims 1 and 20 that “Jin fails to describe or suggest that ‘door cover defines a microphone-module mount to which the microphone modue is mounted’ and fails to describes or suggest ‘ a voice input hole at the microphone-module mount, the voice input hole being configured to transmit a sound of the voice command from an outside of the door cover to the microphone-module’ as claimed”. However, the Office respectfully disagrees. Based on the new art interpretation of Jin, the argued limitations has been clearly mapped in the rejection of claims 1 and 20 above. Specifically, the limitation “a microphone-module mount” has been mapped as “the rib 467 and the cut off portion which corresponds to the support member 560” see figure 13 and the limitation “a voice input hole” has been mapped as “the cut off portion which corresponds to the support member 560”. Also, figure 13 clearly shows that the door cover (465) defines “a microphone-module mount” and “a voice input hole”. Therefore, Jin discloses the argued limitation. Thus, applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763